                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Sheila Anderson,                 )
                                 )
                 Plaintiff,      )
                                 )                 Civil Action No. 2:17-cv-891-BHH
v.                               )
                                 )                               ORDER
The Boeing Company,              )
                                 )
                 Defendant.      )
________________________________)

       This matter is before the Court upon Plaintiff Sheila Anderson’s (“Plaintiff” or

“Anderson”) complaint against Defendant The Boeing Company (“Defendant” or “Boeing”),

alleging the following claims: (1) disability discrimination in violation of the Americans with

Disabilities Act of 1990 (“ADA”); (2) age discrimination in violation of the Age Discrimination

in Employment Act of 1967 (“ADEA”); (3) race discrimination in violation of Title VII of the

Civil Rights Act of 1967 (“Title VII”) and 42 U.S.C. § 1981; (4) retaliation for complaints

regarding race discrimination, age discrimination, sex discrimination, FMLA violations, and

hostile work environment claims; (5) hostile work environment; and (6) sex discrimination

in violation of Title VII. Defendant filed a motion for summary judgment asserting that

Plaintiff’s allegations lack merit and not supported by the evidence or applicable law. In

response to Defendant’s motion, Plaintiff conceded that she is not pursuing her claims for

age discrimination under the ADEA and sex discrimination under Title VII but opposed

Defendant’s motion as to her other claims. (ECF No. 38 at 33.)

       On November 19, 2018, in accordance with 28 U.S.C. § 636(b)(1)(A) and (B) and

Local Civil Rule 73.02(B)(2)(g), D.S.C., United States Magistrate Judge Mary Gordon Baker
issued a Report and Recommendation, outlining the issues and recommending that the

Court grant Defendant’s motion for summary judgment. Plaintiff filed objections to the

Report, and Defendant filed a reply. For the reasons set forth herein, the Court adopts the

Magistrate Judge’s Report and grants Defendant’s motion for summary judgment.

                                           ANALYSIS

        As an initial matter, Plaintiff’s only arguably specific objection to the Magistrate

Judge’s Report is her assertion that the Magistrate Judge failed to consider the facts in the

light most favorable to Plaintiff. After review, however, the Court finds this objection without

merit. Not only is Plaintiff’s objection entirely conclusory, but also, Plaintiff fails to point to

a single question of fact either (1) that the Magistrate Judge overlooked or failed to

consider or (2) that creates a genuine issue of material fact as to her claims.

        For example, Plaintiff asserts in her objections that Magistrate Judge focused on

Plaintiff’s statement to Boeing EEO in November of 2015 and ignored the fact that Plaintiff

made other complaints about Mr. Chelton to Human Resources in March of 2015. This is

not accurate, however, as the Magistrate Judge explained that from 2014 to 2015 “Plaintiff

made several complaints about Ms. Masirovits, including the fact that Mr. Chelton showed

favoritism towards Ms. Masirovits because of their apparent “friendship.” (ECF No. 48 at

2.) The Magistrate Judge further noted that Plaintiff’s complaints about Mr. Chelton

included statements about his management style and alleged criticism and gossiping about

other employees, and her statement that Mr. Chelton “retaliated” against employees. (See

id. at n. 1.)

        In addition, Plaintiff objects that the Magistrate Judge addressed only Plaintiff’s

complaint about Ms. Masirovits’ Facebook post and failed to address Plaintiff’s earlier

                                                2
complaints to Human Resources about Ms. Masirovits constantly talking about her gun and

about Plaintiff’s PTSD. Plaintiff asserts that she began complaining about the hostile work

environment created by Ms. Masirovits in August of 2015. (ECF No. 49 at 7.) This

objection has no bearing on Plaintiff’s hostile work environment claim because, even

assuming this fact, Plaintiff has utterly failed to demonstrate how either Mr. Chelton’s or Ms.

Masirovits’ actions were motivated by race. Moreover, to the extent Plaintiff alleges this

fact in relation to her claim for disability-based discrimination and Defendant’s alleged

failure to make a reasonable accommodation based on her PTSD, the Court again finds

that this objection has no bearing on Plaintiff’s claim because the evidence overwhelmingly

demonstrates that Defendant satisfied its obligations under the ADA. Ultimately, the Court

finds that Plaintiff’s objections fail to point to any evidence, other than Plaintiff’s bare

speculation, to support her claims.

       Moreover, the remainder of Plaintiff’s objections amount to nothing more than a

regurgitation of Plaintiff’s previously filed response in opposition to Defendant’s motion for

summary judgment, with entire pages simply copied and pasted directly from that filing.

(Cf. ECF Nos. 38 and 49.) For example, the first three pages of Plaintiff’s objections

correspond exactly to pages two through five of her response, to the extent that Plaintiff’s

objections even mistakenly include the sentence: “The Plaintiff hereby files her response

to the Defendant’s motion.” (ECF No. 49.) Plaintiff’s objections then include a standard

of review section on pages five and six, setting forth the general legal principles applicable

to the review of a Report and Recommendation and a motion for summary judgment.

Notably, this section includes the only law Plaintiff cites to in her objections. Pages eight

and nine of Plaintiff’s objections include paragraphs taken verbatim from pages 11 and 12

                                              3
of her response to Defendant’s motion. Pages 10 and 11 of Plaintiff’s objections includes

entire paragraphs taken from pages 15 through 17 of Plaintiff’s response. Pages 11

through 14 of Plaintiff’s objections are taken from pages 17 through 19 of her response.

The bottom of page 14 and top of page 15 of Plaintiff’s objections continues with language

taken from pages 35 and 36 of her response. Pages 15 and 16 of Plaintiff’s objections

include language taken from pages 32 and 33 of Plaintiff’s response. In all, it appears that

Plaintiff has simply repackaged her response in opposition to Defendant’s motion for

summary judgment as objections to the Magistrate Judge’s Report, and the Court finds that

the portions of Plaintiff’s objections that are copied directly from her prior pleadings lack

sufficient specificity to entitle Plaintiff to de novo review.1 Stated plainly, Plaintiff is not

entitled to the second bite of the apple that she seeks.

        After review, therefore, the Court finds Plaintiff’s conclusory assertion that the


        1
           The United States District Court for the Western District of Virginia once reviewed objections to a
Magistrate Judge’s Report that were copied directly from prior pleadings and determined that this practice
does not constitute the submission of specific, written objections and does not entitle a plaintiff to de novo
review. See Veney v. Astrue, 539 F. Supp. 2d 841, 845 (W.D.Va. 2008). In Veney, the plaintiff’s objections
were “an almost verbatim copy of the ‘Argument’ section” of the plaintiff’s brief, and the court explained that
it was improper for Plaintiff “to seek re-argument and reconsideration of her entire case in the guise of
objecting.” Id. at 844; see also Hobek v. Boeing Company, 2017 WL 3085856, *2 (D.S.C. July 20, 2017). The
court explained: “‘The functions of the district court are effectively duplicated as both the magistrate and the
district court perform identical tasks. This duplication of time and effort wastes judicial resources rather than
saving them, and runs contrary to the purposes of the Magistrates Act..’” 539 F. Supp. 2d at 845 (quoting
Howard, 932 F.2d at 509). Likewise, the Fourth Circuit has held that “to preserve for appeal an issue in a
magistrate judge’s report, a party must object to the finding or recommendation on that issue with sufficient
specificity so as reasonably to alert the district court of the true ground for the objection.” United States v.
Midgette, 478 F.3d 616, 622 (4th Cir. 2007). The court explained:

        To conclude otherwise would defeat the purpose of requiring objections. We would be
        permitting a party to appeal any issue that was before the magistrate judge, regardless of the
        nature and scope of objections made to the magistrate judge's report. Either the district court
        would then have to review every issue in the magistrate judge's proposed findings and
        recommendations or courts of appeals would be required to review issues that the district
        court never considered. In either case, judicial resources would be wasted and the district
        court's effectiveness based on help from magistrate judges would be undermined.

478 F.3d at 22.

                                                       4
Magistrate Judge failed to consider the facts in the light most favorable to Plaintiff without

merit, as Plaintiff fails to point to a single fact that creates a genuine issue of material fact

as to her claims. In addition, as previously noted, the Court finds remainder of Plaintiff’s

objections, which amounts to nothing more than a repackaging of her prior pleading, wholly

without merit. Ultimately, the Court finds that the Magistrate Judge fairly and accurately

summarized the facts and applied the correct principles of law in her thorough Report, and

the Court hereby adopts the Magistrate Judge’s Report in full and specifically incorporates

it in this order.

                                        CONCLUSION

        Based on the foregoing, it is ORDERED that the Magistrate Judge’s Report (ECF

No. 48) is adopted in full and specifically incorporated herein; Plaintiff’s objections (ECF No.

49) are overruled; and Defendant’s motion for summary judgment (ECF No. 34) is granted.

        IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce H. Hendricks
                                                    United States District Judge

March 19, 2019
Charleston, South Carolina




                                               5
